[Cite as Pittsley v. Ohio Dept. of Transp., 2011-Ohio-1116.]

                                        Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




SUSAN PITTSLEY

        Plaintiff

        v.

Case No. 2010-09001-AD

Deputy Clerk Daniel R. Borchert
ENTRY OF DISMISSAL OHIO DEPT. OF TRANSPORTATION



        {¶ 1} On August 6, 2010, defendant filed the investigation report stating that this
claim was paid by the Office of Risk Management. On August 2, 2010, warrant no.
0014717204 in the amount of $250.00 was sent to plaintiff as a full and final release of
the claim against defendant. Plaintiff has not responded to defendant’s investigation
report. R.C. 2743.02(D) in pertinent part states: “Recoveries against the state shall be
reduced by the aggregate of insurance proceeds, disability awards, or other collateral
recovery received by the claimant.”                 Upon review, the court finds that the money
received by plaintiff is a recovery from a collateral source.
        {¶ 2} On August 6, 2010, defendant filed a motion to add the Office of Risk
Management as an additional defendant.                    However, since this court consider’s the
Office of Risk Management as a collateral source in this situation, there is no need to
add that office as a defendant. Accordingly, defendant’s motion is DENIED.
        {¶ 3} Plaintiff’s case is DISMISSED. The filing fee shall be waived and the court
shall absorb the court costs for this case.




                                                               ________________________________
                                                               DANIEL R. BORCHERT
                                                               Deputy Clerk
Case No.2010-09001-AD          -2-                                  ENTRY



cc:
Susan Pittsley                       Catherine Cola Perkins
495 Wesley Drive                     Chief Legal Counsel
Cincinnati, Ohio 45244               Department of Transportation
                                     1980 West Broad Street
Cindy Kelly                          Columbus, Ohio 43223
Office of Risk Management
4200 Surface Road
Columbus, Ohio 43228-1395

DRB/laa
Filed 1/12/11
Sent to S.C. reporter 3/4/11